

116 HRES 222 IH: Emphasizing the importance of alliances and partnerships.
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 222IN THE HOUSE OF REPRESENTATIVESMarch 13, 2019Mr. Engel (for himself, Mr. McCaul, Ms. Slotkin, and Mr. Waltz) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONEmphasizing the importance of alliances and partnerships.
	
 Whereas from the American Revolution, through two World Wars, the Cold War, and the fight against international terrorist organizations, the United States has successfully relied on alliances and partnerships with like-minded countries to further its vital security, political, and economic interests, starting with the Treaty of Alliance with France in 1778 and continuing to the present day;
 Whereas the United States alliances and partnerships are among America’s most precious geopolitical assets, strengthening the United States military power, geostrategic influence, global legitimacy, diplomatic leverage, and economic influence by establishing enduring cooperation among like-minded countries and deterring potential aggressors;
 Whereas alliances and partnerships strengthen the ability of the United States to advance the universal values of democracy, human rights, and the rule of law;
 Whereas the United States has maintained alliances since 1945 to protect its security and long-term interests and which often resulted in substantial diplomatic, political, and military support for bilateral or multilateral action that advanced United States interests, including major humanitarian missions and the use of military force;
 Whereas the United States has built a global network of mutually beneficial alliances and partnerships with countries across Europe, Asia-Pacific, Africa, the Middle East, and the Western Hemisphere, which allows the United States to extend its influence, conduct military operations, and reduce the impact that adversary countries might have in these regions;
 Whereas, since 1945, successive generations of United States leaders have learned to successfully manage the challenges and constraints inherent in alliances, thus ensuring that the benefits of alliances outweigh the costs;
 Whereas the United States was a founding member and leader of the North Atlantic Treaty Organization (NATO), a bastion of democratic allies, which continues to be the bedrock of transatlantic security and stability after nearly 70 years;
 Whereas allies have greatly enhanced the United States military power by contributing significant forces to many American military actions for more than 100 years, thus placing more combat power on the battlefield while reducing the burden borne by the United States;
 Whereas the United States military alliances and partnerships allow the United States to leverage allies’ specialized capabilities, including unique technologies, warfighting skills, and specific intelligence assets;
 Whereas longstanding alliances have allowed the United States and its allies to implement the training, equipment, and interoperability standards necessary to quickly mobilize and respond to any threat across the world;
 Whereas the United States alliances reduce weapons of mass destruction proliferation by enabling better global cooperation against the spread of nuclear weapons and other threats; and
 Whereas alliances and partnerships support the United States diplomatic interests by providing the United States with the ability to leverage a multinational global response to issues through a variety of means and contribute to a global rules-based order: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the many contributions that alliances and partnerships have made to support and advance the interests of the United States;
 (2)underscores that alliances have enhanced mutual security by jointly sharing in common defense, including the defense of the United States;
 (3)recognizes that American-led alliances and partnerships played a vital role in establishing the post-World War II international order, which generated unprecedented prosperity and peace around the world;
 (4)reaffirms the United States enduring commitment to our treaty allies and partners; (5)recognizes that robust alliances and partnerships require many years to develop and, if neglected, may not be readily rebuilt in moments of crisis;
 (6)asserts that alliances and partnerships have solidified beneficial international norms and agreements that undergird the political strength of the United States;
 (7)supports the assessment in the 2018 National Defense Strategy that strong alliances and partnerships are necessary to help generate decisive and sustained United States military advantages and that the United States must focus on strengthening alliances [to] attract new partners; and (8)urges the President to reaffirm America’s commitment to alliances and partnerships.
			